Citation Nr: 1522684	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  09-50 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right shoulder chronic strain with recurrent dislocations and acromioclavicular joint arthropathy.

2.  Entitlement to service connection for left shoulder chronic strain with recurrent dislocations and acromioclavicular joint arthropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to April 1989 and from March 2006 to September 2007.  He also served in the Colorado Army National Guard with periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego California.  In that decision, the RO denied entitlement to service connection for right and left shoulder chronic strain with recurrent dislocations.

Jurisdiction over this case subsequently was transferred to the RO in Denver, Colorado, and that office forwarded the appeal to the Board.  In February 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.

The issue of entitlement to service connection for left shoulder chronic strain with recurrent dislocations and acromioclavicular joint arthropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's current right shoulder disability is related to an injury sustained during active military service.
CONCLUSION OF LAW

Right shoulder chronic strain with recurrent dislocations and acromioclavicular joint arthropathy was incurred in active military service.  38 U.S.C.A. § 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.6, 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by "active military service."  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

 "Active military service" is defined by VA law and regulations.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.  Id. Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  National Guard service generally includes periods of ACDUTRA and/or INACDUTRA. ACDUTRA includes full-time duty with the Army National Guard of any State.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d).

On VA examination in May 2008, the Veteran was diagnosed with right shoulder chronic strain with recurrent dislocations and acromioclavicular joint arthropathy.  He asserts that this disability is due to an injury sustained during ACDUTRA or INACDUTRA.  At the time of the Board hearing, the Veteran submitted sick slips from June 2004 indicating that he had sustained an injury to his right shoulder by dislocating it and that the injury was in line of duty.  Although there is no document indicating that the Veteran was on ACDUTRA or INACDUTRA at that time, the fact that the sick slip indicates that the injury was sustained in line of duty reflects that it is at least as likely as not that the  Veteran was injured during a period of such training as part of his National Guard service.  The Board therefore finds that the Veteran has met the in-service injury requirement.  See 38 C.F.R. § 3.102 (reasonable doubt resolved in favor of claimant regarding "any . . . point").

The only remaining issue therefore is whether the Veteran's current right shoulder disability is related to his in-service right shoulder injury.  The May 2008 VA examiner did not express an opinion on this question.  The Veteran, a nurse, indicated that he has experienced continuous right shoulder symptoms since the injury, including recurrent dislocations.  The May 2008 VA examiner indicated that there had been recurrent dislocations.  Given the Veteran's competent testimony and the other evidence, the Board finds that the evidence is at least approximately evenly balanced as to whether the Veteran's current right shoulder disability is related to the in-service right shoulder injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  As the benefit of the doubt doctrine requires that this relative equipoise in the evidence be resolved in favor of the Veteran, entitlement to service connection for right shoulder chronic strain with recurrent dislocations and acromioclavicular joint arthropathy is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right shoulder chronic strain with recurrent dislocations and acromioclavicular joint arthropathy is granted.
REMAND

The May 2008 VA examiner also diagnosed the Veteran with left shoulder chronic strain with recurrent dislocations and acromioclavicular joint arthropathy.  The Veteran indicated at that time, during the Board hearing, and elsewhere that he injured or dislocated his left shoulder prior to service and that he re-injured it during his first period of active duty service.  The Board finds this testimony to be competent and credible.

The November 1987 National Guard enlistment examination report indicated that the upper extremities were normal and there was no notation of any left shoulder defect, infirmity, or disorder.  There are also physical inspection dates of August 1988 and September 1988 signed by a physician reflecting examination at the time of entrance into regular active duty service.  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. 38 U.S.C.A. § 1111.  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  As there were no defects, infirmities, or disorders noted at entry into the first period of service, the Veteran's left shoulder is presumed to have been in sound condition at this time.

As the May 2008 VA examiner did not express any opinion as to the etiology of the Veteran's left shoulder disability, a new examination that addresses the unresolved medical questions is warranted.   These include whether the Veteran's current left shoulder disability is related to his in-service injury, whether a left shoulder disorder preexisted service, and whether a preexisting left shoulder disability was aggravated by the first period of service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012) ("before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service").  

Accordingly, the claim of entitlement to service connection for left shoulder chronic strain with recurrent dislocations and acromioclavicular joint arthropathy is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of left shoulder disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first indicate whether the Veteran's current left shoulder disability is related to a left shoulder injury sustained during his first period of active duty service from September 1988 to April 1989.  If so, the examiner should indicate whether (a) a left shoulder disorder clearly and unmistakably preexisted the Veteran's first period of active duty service and, if so, (b) whether such preexisting disorder clearly and unmistakably was not aggravated by the Veteran's first period of active duty service.

A complete rationale should accompany all opinions provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injury, and that his reports must be taken into account in formulating the requested opinions.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for left shoulder chronic strain with recurrent dislocations and acromioclavicular joint arthropathy.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


